DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s election filed on 10/18/22.

Election/Restrictions
Applicant’s election without traverse of Species 2a, figs 18-24 in the reply filed on 10/18/22 is acknowledged. Applicant believes that claims 1-5, 7, 8 and 10-18 encompass the elected species.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, showing the blocker engaging the pocket, as claimed in claim 1 (see 112 2nd paragraph rejection below), must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 8 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires that the blocker will engage the pocket in the blocker engaged position. At the instant, the limitation is indefinite since the blocker will just cover the entrance of the pocket. A broad interpretation will be given. Correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 10-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by DE 25588 to Larsen.

    PNG
    media_image1.png
    524
    1179
    media_image1.png
    Greyscale

Larsen discloses a latching device that comprises a first latch (b) movable between a first latch engaged position and a first latch disengaged position, wherein in the first latch engaged position the first latch is configured to engage a pocket (inside of “c”) of an associated door frame; and a blocker (d) configured to move between a blocker engaged position and a blocker disengaged position. 
Wherein the blocker is configured to be engage by the bolt, and wherein the blocker is capable to resist a force applied to an associated door in a direction of egress.
The blocker includes a plate configured to be disposed between the first latch and the pocket when the blocker is in the blocker engaged position. The plate is configured to cover a first latch opening form in the associated door when the blocker is in the blocker disengaged position. 
The blocker further includes a hinge (f), wherein the blocker is configured to rotate between the blocker disengaged position and the blocker engaged position about the hinge.
The first latch (b) is configured to move the blocker to the blocker engaged position when the first latch moves to the engaged position and is configured to move the blocker to the blocker disengaged position when the first latch moves to the disengaged position.
The blocker is biased toward the blocker disengaged position (by means of spring “h”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 25588 to Larsen in view of US Pat No 1,171,938 to Gaetje.
Larsen fails to disclose that the first latch is a hook latch configured to rotate between the first latch engaged position and the first latch disengaged position. Larsen discloses a sliding latch.

    PNG
    media_image2.png
    454
    858
    media_image2.png
    Greyscale
 
Gaetje teaches that it is well known in the art to provide a latch assembly that allow the user to choose between a sliding latch (11) or a pivoting hook latch (2, fig 3) while performing the same concept of moving and latching.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the latch bolt described by Larsen as a hook latch, as taught by Gaetje, in order to allow the user to choose best fit for latching the door without changing the concept of the latch assembly.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 25588 to Larsen in view of US Pat No 7,896,407 to Di Vinadio.
Larsen fails to disclose that the latching device comprises an exit device that includes a push bar configured to move the latch when the push bar is depressed. Larsen just discloses movement of the latch bolt.

    PNG
    media_image3.png
    742
    676
    media_image3.png
    Greyscale

Di Vinadio teaches that it is well known in the art to provide a push bar (20) to move a latching bolt (22) when is depressed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the latch assembly described by Larsen with a push bar, as taught by Di Vinadio, in order to provide a mechanism to actuate and move the latching bolt.

Di Vinadio further teaches that the latching device further comprises a second latch (34) that is also moved by movement of the push bar. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second latch, as taught by Di Vinadio, in order to provide extra securement for the door against the frame. 

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 25588 to Larsen in view of US Pat No 7,896,407 to Di Vinadio and further in view of US Pat No 1,171,938 to Gaetje.
Larsen, as modified by Di Vinadio, fails to disclose that the first latch is a hook latch configured to rotate between the first latch engaged position and the first latch disengaged position. Larsen discloses a sliding latch.

Gaetje teaches that it is well known in the art to provide a latch assembly that allow the user to choose between a sliding latch (11) or a pivoting hook latch (2, fig 3) while performing the same concept of moving and latching.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the latch bolt described by Larsen, as modified by Di Vinadio, as a hook latch, as taught by Gaetje, in order to allow the user to choose best fit for latching the door without changing the concept of the latch assembly.
The combination is capable of having the push bar being operable with less than 50 lbs of force when the force applied to the door in the direction of egress is approximately 250 Ibs and that when the associated door is secured by the first latch in the first latch engaged position and the second latch in the second latch engaged position, the door withstands impact from a 6.8 kg 2x4 piece of lumber traveling at a speed between 80 mph and 100 mph.

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Claim 8 will also be allowed since the claim depends from claim 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



November 4, 2022